COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Herman Alfredo Lopez v. The State of Texas

Appellate case number:    01-18-00358-CR

Trial court case number: 16-CR-2498

Trial court:              212th District Court of Galveston County

         This appeal was abated and remanded to the trial court because appellant’s counsel failed
to file appellant’s brief. A supplemental record of the abatement hearing has been filed indicating
that the trial court found that counsel should remain on the appeal. Counsel subsequently filed an
appellant’s brief. Accordingly, we lift the abatement ordered by this Court and reinstate the appeal
on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau________
                                 Acting individually


Date: ___September 10, 2019___